 

Case 2:21-mj-02720-DUTY Document 3 Filed 06/23/21 Pagelof1 Page ID #:98

AQ493C (Rev. 8/18) Warr
ae (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means (Page 2)

 

 

 

 

 

 

Return
Case Na.: : :
nee Date and time warrant executed: Copy of warrant and inventory left with:
My = P2720-pure ohtoAes 6.274 Sasha Aheotescn

 

 

Inventory made in the presence of :

Se che Weer

Inventory of the property taken and name of any person(s) seized:

— pltpte Neoedter onl mitpampliinine pypes

~ Counler bet CO Winer

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was retumed along with the original warrant to the
designated judge.

Date; bfz if eé a . ZO ee

Executing officer's Sigmature

Beyan Tr ¢e2 Syluy f ean f

Printed name and title

 

 

 
